Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ROSA DURAN AND JOSE ALFREDO
BUSTOS,

                            Appellants,

v.

TEXAS DEPARTMENT OF FAMILY
AND PROTECTIVE SERVICES,

                            Appellee.

§

§

§

§

§

No. 08-04-00068-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC#2002CM4601)




MEMORANDUM OPINION
           Appellant Jose Alfredo Bustos failed to file a brief or a motion for extension of
time to file the brief.  Therefore, on May 19, 2004, we notified the parties of our intent to
dismiss Bustos’s appeal for want of prosecution unless any party could show grounds for
continuing his appeal within ten days.  No party has responded to our notice. 
Accordingly, the appeal of Jose Alfredo Bustos is dismissed.
 See Tex. R. App. P.
38.8(a)(1), 42.3(b).
                                                                  SUSAN LARSEN, Justice
June 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.